Name: Commission Regulation (EEC) No 3241/80 of 15 December 1980 altering the monetary compensatory amounts applicable in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 /8 Official Journal of the European Communities 16 . 12. 80 COMMISSION REGULATION (EEC) No 3241 /80 of 15 December 1980 altering the monetary compensatory amounts applicable in the wine sector this should be taken into account in fixing the mone ­ tary compensatory amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 1 . Part 6 of Annex I to Regulation (EEC) No 2140/79 is replaced by Part 6 of Annex I to this Regu ­ lation . 2. Annex II to Regulation (EEC) No 2140/79 is replaced by Annex II to this Regulation . Article 2 This Regulation shall enter into force on 16 December 1980 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( 1 ), as last amended by Regulation (EEC) No 1523/80 (2 ), and in particular Article 6 thereof, Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 974/71 were fixed by Commission Regulation (EEC) No 2140/79 (3 ), as last amended by Regulation (EEC) No 3224/80 (4 ) ; Whereas from 16 December 1980 the new activating prices and the new representative rates fixed by Regu ­ lation (EEC) No 878 /77 (5 ), as last amended by Regula ­ tion (EEC) No 2512/80 (6), and referred to in Annexes I to VIII are applicable in the wine sector ; whereas This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 December 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 106, 12 . 5 . 1971 , p. 1 . (*) OJ No L 152, 20 . 6 . 1980 , p. 1 . ( 3 ) OJ No L 247, 1 . 10 . 1979 , p. 1 . (&lt;) OJ No L 340, 15 . 12 . 1980 , p. 1 . (5 ) OJ No L 106, 29 . 4 . 1977, p. 27 . (&lt;&gt;) OJ No L 256, 1 . 10 . 1980 , p. 63 . A N N E X I P A R T 6 W IN E M on et ar y co m pe ns at or y am ou nt s 16 . . 12 . . 80 Official Journal of the European Communities No L 341 / 9 C C T he ad in g N o D es cr ip tio n A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts Am ou nt s to be gr an ted on im po rts an d ch ar ge d on ex po rts G er m an y D M Be lg iu m / Lu xe m bo ur g B fr s/ L fr s N et he rl an ds Fl U ni te d K in gd om £ Ir el an d £ Ita ly L it F ra nc e F F ex 22 .0 5 B W in e pu t up in co nt ai ne rs of m or e th an th re e li tr es % vo l/ hl I 28 ex 22 .0 5 C I (a ) Ta bl e w in e (') : (1 ) Ty pe R III (2) (2 ) Ty pe s A II an d A III (2) (3 ) O th er (b ) Re d, ro sÃ © an d w hi te w in e fro m th ird co un ­ tr ie s : (1 ) Pr es en te d in th e do cu m en t V. I or V A un de r th e na m e Po rtu gi es er (2 ) Pr es en te d in th e do cu m en t V. I or V A un de r th e na m e Ri es lin g or Sy lv an er (3 ) O th er hi hi % vo l/ hl hi hi % vo l/ hl 9- 41 13 -1 7 9- 41 13 -1 7 45 0 63 0 28 45 0 63 0 28 ex 22 .0 5 C II (a) Ta bl e w in e (') (b ) Re d, ro sÃ © an d w hi te w in e fro m th ird co un tri es % vo l/ hl % vo l/ hl  28 28 (') As de fin ed un de r N o 11 of A nn ex II to Re gu la tio n (E EC ) N o 33 7/ 79 . (2) As de fin ed in Re gu la tio n (E EC ) N o 34 0/ 79 . No L 341 / 10 Official Journal of the European Communities 16 . 12. 80 ANNEX II Coefficients provided for in Article 4 (3) of Regulation (EEC) No 1380/75 Products Member States Germany Benelux Ireland Italy UnitedKingdom France Wine 0-912   1-010  